FILED
                           NOT FOR PUBLICATION
                                                                          JAN 27 2022
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

DEBRA JEAN MILKE,                               No.    20-17210

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00462-ROS

 v.
                                                MEMORANDUM*
CITY OF PHOENIX; et al.,

                Defendants-Appellees,

and

WILLIAM GERARD MONTGOMERY,
Maricopa County Attorney - in his official
capacity; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                      Argued and Submitted January 10, 2022
                            San Francisco, California

Before: GOULD, BENNETT, and R. NELSON, Circuit Judges.

      Debra Milke brought various claims under 42 U.S.C. § 1983. As the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
court found, she and her lawyers knowingly and willfully obstructed discovery and

destroyed an extraordinary amount of physical evidence and some electronic

evidence. The district court did not clearly err in so finding. See Merchant v.

Corizon Health, Inc., 993 F.3d 733, 739 (9th Cir. 2021). The misconduct was so

extensive and prejudicial that the district court held it required the case to be

dismissed with prejudice. We have jurisdiction under 28 U.S.C. § 1291 and affirm

because the district court did not abuse its discretion.

      Milke served more than two decades on Arizona’s death row for the murder

of her four-year-old son. See Milke v. Ryan, 711 F.3d 998, 1000–01 (9th Cir.

2013). Although no physical evidence linked Milke to the crime, she was

convicted after police detective Armando Saldate, Jr. testified that she confessed to

the murder conspiracy. Id. at 1002. This court granted Milke conditional habeas

relief because the government had prejudicially failed to disclose that Saldate had a

“long history of lying under oath and other misconduct.” Id. at 1001. A state court

found that any retrial would violate the Double Jeopardy Clause of the Arizona

Constitution. See Milke v. Mroz, 339 P.3d 659, 662 (Ariz. Ct. App. 2014).

      In 2015, Milke sued Saldate, a police sergeant, the City of Phoenix, and

Maricopa County (“Defendants”), claiming she had been unconstitutionally

incarcerated. As the district court noted, “[h]er central claim was that Saldate

fabricated her confession in 1989.” She also alleged other evidence fabrication; a


                                           2
coercive interrogation and the use of her coerced statements; and supervisory,

municipal, and county liability. The case proceeded for more than five years. The

district court found that Milke had committed egregious discovery violations,

including willfully and intentionally destroying both physical and electronic

evidence and repeatedly making incomplete and inaccurate discovery responses.1

The district court also found that this misconduct had caused years of delay. The

evidence that Milke destroyed included boxes of documents she had collected

while in prison, and Milke’s deceased mother’s boxes of documents concerning

Milke’s criminal and habeas cases.2 Milke and her lawyers also directed the

removal or destruction of a website and social media pages about her case. The

district court did not clearly err in making these core findings.

      After finding the requisite willfulness, fault, or bad faith, the district court

weighed the five relevant factors to determine whether dismissal was the proper

sanction. See Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006). Those

factors are “(1) the public’s interest in expeditious resolution of litigation; (2) the


1
  The district court made detailed findings on all such violations. We highlight
here only the physical evidence destruction.
2
  Milke sent her mother a prison journal and her recollections of the events
underlying this case. Milke denied keeping a journal until confronted with her
own statement that she had done so. She never produced the journal. The district
court also found it “more likely than not that Milke’s mother’s files [that Milke
destroyed] contained [Milke’s] ‘recollections’ and journal and that those
documents contained versions of Milke’s interrogation and included Milke’s
knowledge regarding Saldate’s history of misconduct.”

                                            3
court’s need to manage its dockets; (3) the risk of prejudice to the party seeking

sanctions; (4) the public policy favoring disposition of cases on their merits; and

(5) the availability of less drastic sanctions.” Id. (citation omitted).

      The district court did not abuse its discretion in applying this test, which “is

not mechanical.” Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 482

F.3d 1091, 1096 (9th Cir. 2007). The district court correctly found that the

public’s interest in expeditious resolution of litigation and its need to manage its

dockets supported dismissal because the case had been pending for five years, the

district court had been unable to close discovery, and Milke’s actions had thwarted

these efforts and prevented the case from proceeding to trial. The district court

also correctly found that public policy weighed against dismissal. But as the

district court noted, this factor, on its own, cannot outweigh the other factors.

Leon, 464 F.3d at 960–61. The relevant inquiry thus centers on prejudice to the

opposing party and the availability of less drastic sanctions.3

      The district court did not clearly err in finding that Milke’s destruction of

evidence prejudiced Defendants’ ability to proceed to a fair trial. The central

factual dispute involves whether Milke or Saldate was telling the truth about


3
 The district court also found that Milke violated one of its related orders. And
when a party violates a court order, whether dismissal is appropriate similarly turns
on the risk of prejudice to the opposing party and the availability of less drastic
sanctions. See Comput. Task Grp., Inc. v. Brotby, 364 F.3d 1112, 1115 (9th Cir.
2004).

                                            4
whether Milke confessed. Thus, just as evidence bearing on Saldate’s credibility

was crucial, so, too, was evidence bearing on Milke’s credibility. Milke’s

destruction of relevant documents raises a presumption that the documents cast

doubt on her case. See Anheuser-Busch, Inc. v. Nat. Beverage Distribs., 69 F.3d

337, 354 (9th Cir. 1995). Milke has not rebutted that presumption. And even

beyond the presumption, the district court correctly found that the documents

Milke destroyed would “likely be at the heart of [the] defense were [they]

available.” Leon, 464 F.3d at 960. We emphasize, as did the district court, that

Milke’s willful destruction of relevant evidence was extraordinary.4 Thus, the

district court did not clearly err in finding prejudice.


4
    Among the detailed prejudice findings made by the district court:

        The destroyed prison documents and the files maintained by Milke’s
        mother more probably than not included documents regarding the core
        events at issue in this case. . . . Thus, the loss of the documents threatens
        the rightful decision of the case.
...

        Because of Milke’s willful and intentional destruction of her prison
        files after her release, and her willful and intentional destruction of her
        mother’s files two years after the present suit was filed, Defendants will
        never know what those files contained. But it is at least reasonable to
        presume that Milke would not have destroyed the evidence if it had
        been helpful to her claims. Rather, it is more likely than not that the
        destroyed evidence was inculpatory.
...

        Milke’s destruction of documents has rendered it impossible for the
        parties to have access to all the material and true facts.

                                             5
      The district court also did not clearly err in determining that less drastic

sanctions were unavailable here. It “considered lesser sanctions,” “tried them,”

and warned Milke “about the possibility of case-dispositive sanctions.” Conn.

Gen. Life Ins. Co., 482 F.3d at 1096. The district court first considered imposing

costs and attorneys’ fees against Milke. It tried to implement its costs and fees

award by asking the parties to propose an appropriate award (Defendants sought

more than $600,000, while Milke proposed no more than about $150,000), asking

Milke to report her total assets (an expectation of about $96,000 from her mother’s

estate), and then determining that Milke could not satisfy even her own low

suggested award. The district court also explained why other alternative sanctions,

which it had instructed Milke to propose if she could not satisfy a fee award, were

insufficient. Milke proposed dismissing her coerced confession claim, dismissing

the police sergeant defendant, or giving the jury an adverse inference instruction.

The district court assessed the coerced confession claim as weak because Milke

had written to her retrial counsel that Saldate read her Miranda warnings twice and

that she told him she understood her rights. And Milke had also given conflicting

accounts of invoking her right to counsel. The district court found dismissal of the

police sergeant defendant to be insufficient because Milke’s claim against him was

an insignificant part of her suit. It also found that an adverse inference jury

instruction would not sufficiently remedy the prejudice that Milke had caused


                                           6
through her evidentiary destruction. And in its initial sanctions order, before the

dismissal order, the district court warned Milke about the possibility of dismissal.5

Thus, the district court did not clearly err in finding that less drastic sanctions were

unavailable.

      Had Milke and her attorneys either satisfied their discovery obligations or

even committed less egregious discovery violations, this lawsuit would not have

been dismissed before trial. But they chose to destroy evidence and obstruct the

discovery process in extraordinary fashion. The district court correctly dismissed

the case and thus did not abuse its discretion in so doing.

      AFFIRMED.




5
 In its dismissal order, the district court also noted that other material discovery
violations had been identified after it had issued the initial sanctions order.

                                           7